Dear Mayor Phillips:
This office is in receipt of your request for the opinion of this office regarding seasonal decorations displayed at Christmas time by the Fisher Heritage Foundation, Inc., a non-profit organization. Specifically, you have asked whether the Village of Fisher can pay the Foundation's electrical bill for the Christmas lights the Foundation displays, and whether the Village can assist the Foundation with the expansion of its annual display by annually providing additional lights at a cost of $400 to $500.
Enclosed please find copies of Attorney General's Opinion Nos. 93-88, 92-780, 92-402, and 82-1032. Opinion No. 93-88 states that the Parish of St. Helena, a political subdivision of the state, could not purchase a $500.00 plaque to be inscribed with the names of the honorees of a private foundation. Opinion Nos. 92-780 and 92-402 state that municipal funds cannot be utilized for the renovation of private properties, unless the work is performed as part of a program "of social welfare for the aid and support of the needy" in accordance with La. Const. Art. VII, Sec. 14. Opinion No. 82-1032 provides that public funds can not be donated to a private entity to assist and promote a Christmas festival.
The opinions cited herein all determined that the expenditure of public funds for or on behalf of private entities or associations is prohibited by La. Const. Art. VII, Sec. 14, which pertinently provides:
       "Except as otherwise provided by this Constitution, the funds, credit, property, or things of value of the State or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private."
In accordance with Art. VII, Sec. 14 and the analysis and reasoning set forth in the opinions cited herein, it is the opinion of this office that the Village of Fisher cannot pay the electric bill of the Foundation for the Foundation's Christmas light display, nor can the Village provide the Foundation with Christmas lights.
You have also asked whether the Foundation will need to reimburse the Village for the money it has donated for the Foundation's Christmas project. It is the opinion of this office that the Village should attempt to recover the funds it has expended toward the Foundation's Christmas display from the Foundation.
We hope the foregoing is of assistance to you and the Village of Fisher. Should you have further inquiries please do not hesitate to contact this office.
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                BY: ___________________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
Enclosures
Hon. Thomas J. Phillips Mayor, Village of Fisher P.O. Box 9 Fisher, Louisiana 71426
DATE RECEIVED: DEC. 16, 1994
DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL